                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

MORRELL WILLIAMS                                                                PLAINTIFF

v.                               Case No. 4:19-cv-00621-KGB

DEPARTMENT OF HUMAN SERVICES                                                  DEFENDANT

                                          JUDGMENT

       Pursuant to the Order entered on this date, it is considered, ordered, and adjudged that

plaintiff Morrell Williams’s complaint is dismissed without prejudice (Dkt. No. 2). The Court

denies the relief requested.

       It is so ordered this 24th day of June, 2021.



                                                       _______________________________
                                                       Kristine G. Baker
                                                       United States District Judge
